Quarterly Financial Data Supplement Second Quarter 2010 Page Financial Summary 1 Consolidated Statements of Operations 2 Details for Noninterest Income and Noninterest Expenses 3 Consolidated Balance Sheets 4 Investment Securities Portfolio Analysis 5 Investment Securities Portfolio Credit Risk Profile 6 Loan Portfolio Composition Based on Loan Purpose and Loan Growth, Core vs. Non-Core 7 Summary of Credit Quality and Allowance for Credit Losses 8 Commercial Real Estate Loans 9 Types of Customer Funding and Customer Funding Growth 10 Wholesale Borrowings 11 Summary of Capital, Capital Ratios, Unrealized Gains (Losses) on Available for Sale Securities and Market Rates on Treasury Notes 12 Comparative Average Balance Sheets - Yields and Costs 13-14 GAAP to Non-GAAP Reconciliation:Earnings, ROA and ROE 15-17 GAAP to Non-GAAP Reconciliation:Noninterest income as a % of total revenue and efficiency ratios 18-20 See disclosure of explanation of TSFG's use of certain Non-GAAP financial measures in the earnings release. THE SOUTH FINANCIAL GROUP, INC. AND SUBSIDIARIES SECOND QUARTER 2 Changes vs. prior quarter, unless indicated otherwise: Quarterly EPS • Net loss available to common shareholders of $314.9 million • Net loss per diluted share of $1.46 • Includes goodwill impairment charge of $214.1 million, or $(0.99) per diluted share • Average diluted shares of 216.0 million, up 0.2% versus prior quarter; up 137.4% versus prior year • Period-end common shares outstanding of 216.4 million, comparable to 215.6 million at March 31, 2010 Revenue • Total revenue, defined as net interest income plus noninterest income, of $106.4 million • Operating revenues of $96.0 million, up Non-operating items:$10.5 million net gain on securities • Tax-equivalent net interest income of $69.5 million, down $4.1 million Net interest margin of 2.55%, down 20 basis points from 2.75% Average earning assets of $10.9 billion, up from $10.8 billion • Operating noninterest income of $26.5 million, up $5.0 million from prior quarter Balance Sheet • Period-end loans held for investment decreased $344.3 million or 4.3% compared to prior quarter • Period-end securities, down $174.6 million since prior quarter • Period-end core deposits, defined as noninterest-bearing, interest checking, money market, and savings, down $302 million, or 6.6% linked quarter • Period-end customer funding, defined as total deposits less brokered deposits plus customer sweep accounts, down $158.3 million, or 2.0% linked-quarter • Period-end wholesale borrowings, including brokered deposits and excluding customer sweep accounts, down $213.9 million, or 6.9% linked-quarter Noninterest
